UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 19, 2011 TREATY ENERGY CORPORATION (Exact name of Registrant as specified in its charter) Nevada 000-28015 86-0884116 (State or other jurisdiction of incorporation or organization) Commission File Number (I.R.S. Employer Identification No.) 201 St. Charles Ave., Suite 2558 New Orleans, LA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (504) 599-5684 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On May 19, 2011, Treaty Energy Corporation (“Treaty” or the “Company”) entered into an agreement to purchase eight new oil and gas leases in Texas totaling 1,347 acres from Richard C. Houston, Jr. and Karico, LP. The leases contain 13 currently producing wells, 18 shut-in wells, 12 injection wells, and 4 water supply wells. The purchase price for the leases is a total of $700,000, with $50,000 to be paid on May 31, 2011, and the remainder to be paid via a one-year promissory note with monthly payments of $55,644.86. Item 9.01Exhibits ExhibitNo. Title Letter Agreement Press Release SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TREATY ENERGY CORPORATION Date: May 26, 2011 By: /s/ Michael A. Mulshine Michael A. Mulshine Assistant Secretary
